IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANA L. BARNETT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D17-3381

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed September 7, 2017.

An appeal from the Circuit Court for Bradford County.
Michael C. Overstreet, Judge.

Dana L. Barnett, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.